Madsen, J.
(concurring) — I agree with the majority that Ricky Lewis’s conviction should be affirmed. I disagree, however, with the majority’s conclusion that the Fifth Amendment was not implicated in this case. I write separately to state my view that even though the trial court was wrong to permit the State’s witness to comment upon Lewis’s silence, Lewis’s conviction should nonetheless be affirmed because such error was harmless.
The statement giving rise to the issue in this case was Detective Steiger’s testimony that he told Lewis "if he was innocent he should just come in and talk . . . about it.” Report of Proceedings at 162-64. Because Lewis considered this testimony to be within the scope of a pretrial order limiting testimony about Lewis’s actions preceding his arrest, he moved for mistrial, arguing the testimony was an impermissible comment on his pre-arrest silence. The ma*708jority agrees with Lewis that "[a] police witness may not comment on the silence of the defendant so as to infer guilt from a refusal to answer questions.” Majority at 705-06. It concludes, however, that the officer’s testimony was not a comment on the silence of a defendant. Majority at 706. Thus, the majority holds that the trial court did not abuse its discretion in denying Lewis’s motion for mistrial.
I respectfully submit that the majority errs in construing Detective Steiger’s testimony as something other than a comment on Lewis’s constitutionally protected right to remain silent. The majority’s rationale rests precariously upon decisions by the Supreme Court of Wyoming primarily interpreting its own state constitution. The Wyoming high court has concluded that the term "comment” implies "more than a reference to the accused’s silence.” Parkhurst v. State, 628 P.2d 1369, 1382 (Wyo.), cert. denied, 454 U.S. 899 (1981). It stated that a "mere reference” to a defendant’s silence does not amount to a comment, unless it is "used to the State’s advantage either as substantive evidence of guilt or to suggest to the jury that the silence was an admission of guilt.” Majority at 707 (citing Tortolito v. State, 901 P.2d 387, 391 (Wyo. 1995) (citing Parkhurst, 628 P.2d at 1382)). Here, the majority upholds Lewis’s conviction because it finds that the use of the accused’s silence as substantive evidence of guilt or to suggest to the jury that the silence was an admission of guilt "did not occur in this case.” Majority at 707.
I disagree not only with the majority’s assessment of what actually occurred in this case, but also with its reliance on a Wyoming rule that requires a court to first determine whether challenged testimony is a "comment” or a "mere reference” before analyzing whether the testimony violates a defendant’s Fifth Amendment right to remain silent. Curiously, the majority imports this rule from our sister state, even though we did not adopt such a rule when we recently decided State v. Easter, 130 Wn.2d 228, 922 P.2d 1285 (1996), another case involving com*709ment on pre-arrest silence. The imported Wyoming rule requires an inquiry into the prejudicial effect of the testimony as part of the determination whether a Fifth Amendment violation occurred, thus effectively shifting the harmless error analysis into the question of whether error occurred at all.
Moreover, the harmless error test imported with the Wyoming rule is the "contribution” test. This court has rejected the "contribution” test in favor of the "overwhelming untainted evidence” test. State v. Guloy, 104 Wn.2d 412, 426, 705 P.2d 1182 (1985). It was the overwhelming untainted evidence test which this court employed so recently in Easter. Easter, 130 Wn.2d at 242. The majority provides no compelling argument for modifying the long-standing "harmless error” analysis that has served so well since Doyle v. Ohio, 426 U.S. 610, 96 S. Ct. 2240, 49 L. Ed. 2d 91 (1976), when the United States Supreme Court first addressed the issue of whether the prosecution may introduce evidence that an accused exercised the right to remain silent. Nor has the majority offered any reason for abrogating the harmless error test adopted in Guloy.
Assuming, however, that the Wyoming "comment” rule is valid, it is clear that the majority misapplies it here. The majority relies predominantly on Tortolito for guidance on what is a "comment.” In so doing, however, the majority overlooks other authority from the State of Wyoming directly on the issue of how a court is to decide what is a "mere reference” and what is a "comment.” In Tortolito, the Wyoming Supreme Court merely quoted language from Parkhurst that the term "comment” "impl[ies] more than a reference to the accused’s silence.” Parkhurst, 628 P.2d at 1382. The Tortolito court offered no guidance, however, to explain the distinction between a "comment” and a "mere reference.” Instead, that distinction was explored in Parkhurst, where the Wyoming high court contrasted the facts of that case with facts in several other cases where the State’s reference to a defend*710ant’s silence was found to violate the defendant’s Fifth Amendment right to remain silent.
In Parkhurst, the entire testimony at issue was a police officer’s statements that " 'Some questions were answered, some weren’t’ ” and " 'neither subject said anything.’ ” Parkhurst, 628 P.2d at 1382. The Wyoming Supreme Court held that the trial court had not erred in admitting that testimony, in part because "[t]here is nothing derogatory in those words; there is no expression of the police officer’s attitude towards such silence.” Parkhurst, 628 P.2d at 1382. As a contrast, the Parkhurst court cited Gabrielson v. State, 510 P.2d 534 (Wyo. 1973) as an "example wherein use of [a] defendant’s silence is an applicable ground upon which to reverse.” Parkhurst, 628 P.2d at 1381. In Gabrielson, an officer testified merely "that the defendant had refused to give him a statement.” Parkhurst, 628 P.2d at 1381. The Parkhurst court indicated that there were sufficient "inferences of guilt” that could be drawn from the absence of a response by Gabrielson that the testimony contained an "element of coercion,” which "amounted to indirectly compelling [the defendant] to testify” in violation of his right to remain silent. Parkhurst, 628 P.2d at 1381 ("forbidden statements are reversible error where the prosecution has used a defendant’s silence as a means of creating an inference of guilt”) (citing Jerskey v. State, 546 P.2d 173, 183 (Wyo. 1976)).
In the case now before this court, the officer’s attitude toward Lewis’s motives in responding or not responding to the invitation to "just come in and talk” were explicit in the officer’s testimony, and gave rise to substantial "inferences of guilt” that could be drawn from the absence of a response by Lewis. I fail to see how an officer’s testimony that he told a defendant that "if he was innocent he should just come in and talk to [the police] about [the charges]” could be viewed as anything but an attempt to suggest that Lewis’s failure to "come in and talk” was an admission of guilt. This is so particularly in light of the detective’s subsequent statement that his next contact *711with Lewis did not occur until more than a month later, after Lewis was arrested. Thus, under the guidance from the State of Wyoming, such testimony by Detective Steiger was an inappropriate comment on Lewis’s silence.
The record indicates that the trial court also determined that Detective Steiger’s testimony was an inappropriate comment on Lewis’s right to remain silent, but that it denied Lewis’s motion for mistrial because the effect of the testimony was inconsequential. I agree with the trial court’s assessment in this case, that the testimony should not have been offered or admitted, but that there is no reversible error here, because any such error is harmless. ''[Constitutional error in the trial of a criminal offense may be held harmless if there is 'overwhelming’ untainted evidence to support the conviction.” State v. Nist, 77 Wn.2d 227, 234, 461 P.2d 322 (1969) (citing Harrington v. California, 395 U.S. 250, 89 S. Ct. 1726, 23 L. Ed.2d 284 (1969)). After carefully reviewing the entire record, I am confident beyond a reasonable doubt that such is the case here because Lewis’s guilt has been conclusively proven by competent evidence and no other rational conclusion can be reached except that Lewis is guilty of the one count of rape for which he was convicted.
Alexander, J., concurs with Madsen, J.